Order entered July 20, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00067-CV

      JEANETTE ENGLER AND RICHARD LICHDEAN, Appellants

                                         V.

            THE RITZ-CARLTON HOTEL COMPANY, Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-17624

                                      ORDER

      Before the Court is appellee’s July 19, 2022 unopposed second motion to

extend time to file its brief. Appellee seeks a fourteen-day extension.

      We GRANT the motion and ORDER the brief be filed no later than August

4, 2022.

                                              /s/   KEN MOLBERG
                                                    JUSTICE